     Case 2:21-cv-00129-KJD-VCF Document 15 Filed 02/17/21 Page 1 of 2




 1   KAEMPFER CROWELL
     Robert McCoy, No. 9121
 2   Sihomara L. Graves, No. 13239
     1980 Festival Plaza Drive, Suite 650
 3   Las Vegas, Nevada 89135
     Telephone: (702) 792-7000
 4   Facsimile: (702) 796-7181
     Email: rmccoy@kcnvlaw.com
 5   Email: sgraves@kcnvlaw.com

 6   Attorneys for Defendants DePuy Synthes,
     Inc., DePuy Synthes Sales, Inc., and
 7   Chad Arthurs

 8                          UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   ADAM IAN COWLEY,                           Case No. 2:21-cv-00129-KJD-VCF
11                        Plaintiff,
12   vs.                                        STIPULATION AND ORDER TO
                                                WITHDRAW MOTION TO
13   DEPUY SYNTHES, INC.; DEPUY                 REMAND (ECF NO. 4)
     SYNTHES SALES, INC.; CHAD
14   ARTHURS; DOES I-X; and ROE
     CORPORATIONS I-X, inclusive,
15
                          Defendants.
16
17                   Plaintiff Adam Cowley and defendants DePuy Synthes, Inc., DePuy
18   Synthes Sales, Inc., and Chad Arthurs stipulate to withdraw plaintiff’s Motion to
19   Remand (ECF No. 4) without prejudice to re-filing at a later date, if necessary.
20

21
22
23
24

     2747871_1 17671.26                                                          Page 1 of 2
     Case 2:21-cv-00129-KJD-VCF Document 15 Filed 02/17/21 Page 2 of 2




 1   THE COTTLE FIRM                       KAEMPFER CROWELL

 2
     /s/ Matthew D. Minucci
 3   Robert W. Cottle, No. 4576            Robert McCoy, No. 9121
     Matthew D. Minucci, No.12449          Sihomara L. Graves, No. 13239
 4   8635 South Eastern Avenue             1980 Festival Plaza Drive, Suite 650
     Las Vegas, Nevada 89123               Las Vegas, Nevada 89135
 5
     Attorneys for Plaintiff Adam Cowley   Attorneys for Defendants DePuy Synthes,
 6                                         Inc., DePuy Synthes Sales, Inc., and
                                           Chad Arthurs
 7
 8                                       ORDER

 9                   IT IS SO ORDERED.

10
11
                                           UNITED STATES DISTRICT JUDGE
12
                                           DATED:     2/16/2021
13
14
15
16
17

18
19
20

21
22
23
24

     2747871_1 17671.26                                                     Page 2 of 2
